Citation Nr: 0504878	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What rating is warranted for post-traumatic stress disorder 
(PTSD) from November 29, 2000?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDING OF FACT

Since November 29, 2000, PTSD has been manifested 
occupational and social impairment with reduced reliability 
and productivity, but not by occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

Since November 29, 2000, the criteria for a 50 percent 
rating, but not more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, however, the veteran is 
appealing from an initial grant of service connection.  Here, 
the record shows that in an April 2001 letter the appellant 
was provided notice of what evidence was necessary to secure 
service connection.  In light of that notice letter, while 
the claim before the Board bears many of the same 
characteristics of an increased rating claim and few, if any, 
of the characteristics of a claim for service connection, 
under the binding provisions of precedent opinion 
VAOPGCPRECOP 08-03; 69 Fed.Reg. 25188 (2004), the Board is 
obligated to find that no additional notice is required under 
the VCAA.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for VA examinations, and he was seen for those studies 
in September 2001 and  December 2002.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claims so that VA could help 
him by getting that evidence.  In response, at his August 
2004 hearing before the undersigned additional evidence was 
submitted directly to the Board with a waiver of initial 
consideration by the RO.  No additional pertinent evidence 
has been identified as being absent from the record.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual background

A general medical VA examination report dated in June 1996 
indicated that the veteran was under treatment for 
depression.

VA records dated from November 1999 to March 2001 included 
ongoing treatment records with a counselor that described the 
veteran's PTSD as moderate to severe.  The veteran had 
nightmares, difficulty sleeping, intrusive thoughts, and his 
mood tended to be dysphoric.  He did not have suicidal or 
homicidal plans.  The veteran was noted to be anxious and 
tense at times, and he tended to isolate himself.  
Medications helped control the veteran's anger.  In the 
counselor's view, the veteran's symptoms were severe.  In 
December 1999, the veteran reported that he became very 
nervous around people and that he sometimes scratched himself 
when he was very nervous.  

VA progress notes from Dr. Sibler dated in February, May, and 
October 2000, and January 2001 noted Global Assessment 
Functioning (GAF) scores of 60, 65, 60, and 58, respectively.  
Anxiety levels were mild to moderate.  Mood levels were 
euthymic to mildly depressed with a narrow range of affect.  
He was not psychotic and did not have suicidal or homicidal 
ideation.  He had a reclusive lifestyle.

A statement from the veteran's wife dated in May 2001 
indicated that the veteran had bad nightmares during the 
course of their 26-year marriage.  The veteran did not have 
friends, and his wife had difficulty getting him to go 
anywhere.  The veteran did not like to be around people and 
became fidgety and nervous when he was.  

The veteran underwent a VA examination in September 2001.  He 
reported that he stayed around the house and did not have too 
many interests or activities.  He complained of feeling 
anxious, hopeless, and depressed.  He also had recurrent 
episodes with palpitations, smothering feelings, and 
hyperventilation, which occurred one to two times a week.  He 
described having intrusive thoughts, recurrent nightmares, 
and flashbacks.  The veteran indicated that he was easily 
irritated and upset.  He denied hallucinations or delusions.  
He was suspicious and distrustful of people.  Objectively, 
there was no evidence of hallucinations or delusions.  The 
veteran's attention and concentration were impaired.  His 
memory and judgment were intact.  Still, neither looseness of 
associations, flight of ideas, pressured speech, obsessive 
thoughts, nor compulsive actions were  shown.  The veteran's 
PTSD appeared to cause occasional social and industrial 
interference.  A GAF score of 60-65 was assigned.

VA treatment records dated from July 2001 to November 2002 
continued to note symptoms that were previously reported.  
Dr. Sibler assigned a GAF score of 65 in October 2001, 66 in 
February and June 2002, and 59 in October 2002.  The veteran 
was noted to have continued panic attacks at night in March 
2002, and in June 2002, a GAF score of 66 was assigned.  
Counseling notes dated in July 2002 again noted continued 
anxiety attacks in public.  

The veteran underwent a VA examination in December 2002.  He 
reported that his second marriage ended as a result of his 
PTSD.  He complained of being depressed, anxious, and 
irritable.  The veteran indicated that world events added to 
his fears and that he could see the faces of dead people.  He 
had no particular hobbies or interests.  He was having more 
difficulty handling his symptoms as he got older.  The 
veteran appeared untidy and unkempt.  There was no evidence 
of psychosis or thought disorder.  The veteran had fleeting 
suicidal ideation, but with no plan or intent.  His judgment 
and insight were poor.  A GAF score of 50 was assigned.  His 
symptoms appeared to have worsened with age and after the 
loss of his job.  The examiner did not have the veteran's 
claims file at the time of the examination, but later 
reviewed it in March 2003.  He indicated that a review of the 
record did not change his original assessment.

VA progress notes dated in April 2003 indicated that the 
veteran was upset by the current war.  A GAF score of 57 was 
assigned.

In August 2004, the veteran waived RO consideration of 
evidence from a VA Medical Center (VAMC) dated from October 
2003 to August 2004.  Counseling notes indicated that the 
veteran feared hospitalization or being misunderstood if he 
were candid.  Symptoms were traditionally exacerbated in May 
and June due to the anniversary of a traumatic event in 
service.  

During a video conference hearing in August 2004, the veteran 
testified that he had panic attacks two to three times a 
week.  Other symptoms consisted of short-term memory loss, 
difficulty sleeping, suicidal thoughts, and problems managing 
his anger.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2 (2003), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003). 

Pursuant to the schedule for rating mental disorders, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The assignment of a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circulatory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.   38 C.F.R. § 4.130, Diagnostic Code 
9411.

In reviewing the evidence, the Board finds that a 50 percent 
rating is warranted since November 29, 2000.  The record 
reveals a disparity between a counselor's assessment of the 
veteran's disorder and Dr. Sibler.  The counselor 
consistently characterized the veteran's disorder as moderate 
to severe while Dr. Sibler assigned GAF scores that suggested 
symptoms that fluctuated between mild and moderate.  

The veteran has clearly demonstrated symptoms associated with 
30 and 50 percent ratings.  While these lists are not all 
inclusive, they provide some guidance as to the types of 
symptoms that produce the level of deficiency required to 
warrant a higher rating.  In light, of the veteran's panic 
attacks, isolation, and lack of meaningful relationships 
outside of his marriage, the Board finds that the disability 
more nearly approximates a 50 percent rating.  Since the 
complaints and findings in the evidence have been fairly 
consistent since 1999, a staged rating is not necessary.  

Only on one occasion did a VA examiner indicate severe 
symptoms by the assignment of 50 for a GAF score.  Since this 
score was not consistent with assessments prior to and after 
a December 2002 VA examination, it is not representative of a 
continued level of functioning or a basis for a rating in 
excess of 50 percent.  Indeed, the Board considered whether a 
rating in excess of 50 percent was in order.  There is, 
however, no evidence of illogical, obscure, or irrelevant 
speech, and there is no evidence of near- continuous panic or 
depression affecting the appellant's ability to function 
independently.  Further, there is no evidence of impaired 
impulse control, to include unprovoked irritability with 
periods of violence.  Finally, it is well to note that a GAF 
score less than 50 has never been assigned to this claimant.  
While the appellant on one occasion was assigned a GAF score 
of 50, the preponderance of the evidence shows that the 
appellant has been assigned GAF scores of 51 or greater.  The 
Global Assessment of Functioning score is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  As the 
preponderance of the evidence points to a moderate disability 
due to PTSD, the Board finds that not more than a 50 percent 
schedular rating is in order.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the disability, so as to 
warrant referral to the RO for consideration of an assignment 
of a higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2002).  In this regard, the Board notes 
that there is no showing that the disability under 
consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 50 
percent evaluation).  In addition, there is no showing that 
the veteran's PTSD has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating are not met.  


ORDER

Entitlement to a 50 percent rating for PTSD from November 29, 
2000, is warranted, subject to the law and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


